The Supreme Court found as facts that the registered office of Sun Oil Company was not in the City of Newark but was in Jersey City and that the proofs failed to show that most of the business of that company in the State of New Jersey was done in the City of Newark. On no legal view, *Page 163 
applied to that factual situation, could it be found that the chief office of the corporation for tax purposes was in the City of Newark. Wherefore, it is unnecessary to decide whether, if most of the business of the respondent within this state had been done in the City of Newark, that city rather than the City of Jersey City where the "principal office" or "registered office" is located would be, within the purview of our tax legislation, the "chief office" of the corporation for tax purposes. We reserve the question of whether the "chief office" of a corporation for tax purposes may be other than the "principal office" or "registered office."
The judgment below will be affirmed and, except for this reservation, for the reasons expressed in the opinion delivered by Mr. Justice Perskie in the Supreme Court.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, DONGES, HEHER, COLIE, DEAR, WELLS, HAGUE, THOMPSON, JJ. 11.
For reversal — None. *Page 164